Exhibit 23.1 Certified Public Accountants and Consultants CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated March 29, 2012 relating to the consolidated financial statements of Sutron Corporation (the "Company") that are included in the Company's annual report on Form 10-K for the year ended December 31, 2012, which is incorporated by reference in the Company's Registration Statement on Form S-8 filed with the United States Securities and Exchange Commission. Winchester, Virginia June 10, 2013
